                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

LUCAS CRANOR,                                      )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )           No. 4:18-cv-00621-DGK
                                                   )
SKYLINE METRICS, LLC,                              )
d/b/a ONCEDRIVEN,                                  )
                                                   )
               Defendants.                         )

                               JUDGMENT IN A CIVIL ACTION

       Jury Verdict. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.

 X Decision by Court. This action has been considered and a decision has been rendered
by the Court.

IT IS ORDERED AND ADJUDGED that the Court GRANTS Plaintiff’s motion for default

judgment (Doc. 14). Judgment against Defendant in the amount of $4,500 for knowingly and willful

violations of the TCPA and $890 in costs and fees, for a total of $5,390.



October 3, 2019                                Paige Wymore-Wynn
Dated                                          Clerk of Court

October 7, 2019                                /s/ Tracy Strodtman
Entered                                        (by) Deputy Clerk




          Case 4:18-cv-00621-DGK Document 15 Filed 10/07/19 Page 1 of 1
